450 F.2d 352
SPIRAL ENTERPRISES, INC., Plaintiff-Appellant,v.MARYLAND NATIONAL INSURANCE COMPANY, Defendant-Appellee.
No. 71-2045 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Nov. 15, 1971.

Bruno DiGiulian, Fort Lauderdale, Fla., Jeanne Heyward, Miami, Fla., for plaintiff-appellant.
James A. Dixon, Jr., Miami, Fla., for defendant-appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970)